Citation Nr: 9932282	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to special monthly death pension benefits for 
the surviving spouse of the veteran based on the need for the 
regular aid and attendance of another person.

2.  Entitlement to special monthly death pension benefits for 
the surviving spouse of the veteran on account of being 
housebound


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to April 
1946.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  The appellant is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and her disabilities do not render her 
unable to care for her daily needs without the regular aid 
and attendance of another person, or render her unable to 
protect herself from the hazards and dangers incident to her 
daily environment.

2.  The appellant is not shown to be confined to her dwelling 
or immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for special monthly death pension, based on 
the need for aid and attendance, have not been met.  38 
U.S.C.A. §§ 1502(b), 1541(d), 5107 (West 1991); 38 C.F.R. §§ 
3.351(a)(3), (b), (c), 3.352 (1999).

2.  The criteria for special monthly death pension, due to 
housebound status, have not been met.  38 U.S.C.A. §§ 
1502(c), 5107 (West 1991); 38 C.F.R. §§ 3.351(a)(5), (f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the appellant 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The appellant contends that, due to her multiple 
disabilities, she needs assistance of family members.  She 
contends that she has arthritis, pain, swelling, marked 
weakness, difficulty ambulating, "possible knee 
replacement", hypothyroidism, and distal polyneuropathy due 
to Guillain-Barre Syndrome.  She contends that she is weak, 
and requires assistance to walk more than a few yards.  On 
her VA Form 9, however, she wrote: "I concede that I do not 
meet the eligibility standards for [aid and attendance]."  
The appellant also contends that she is housebound, she 
seldom leaves home except for physician's visits and other 
necessities, and she relies on her daughter to get her out of 
the house.  She claims it is difficult to get around, and 
there are some days she cannot walk around the home very 
well. 

Applicable statutory and regulatory provisions stipulate that 
an increased rate of pension is appropriate when an otherwise 
eligible surviving spouse of a veteran of war is in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1521(d) (West 
1991). These provisions require that such an appellant be a 
patient in a nursing home on account of mental or physical 
incapacity, or helpless or blind, or nearly so helpless or 
blind as to need the regular assistance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (1999).

These regulations specifically require that determinations as 
to the need for aid and attendance be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: Inability of the claimant to dress or undress 
herself or to keep herself clean and presentable; frequent 
need to adjust a special prosthetic or orthopedic appliance 
which by reason of the particular disability cannot be 
accomplished without assistance; inability of the claimant to 
feed herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity (either physical or 
mental) that requires care and assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment. "Bedridden" will be a proper basis for 
this determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The Board points out that it is not 
required that all of these criteria must be present before a 
favorable decision may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with her situation as a whole.  It 
is only necessary that the evidence demonstrate that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (1999). 

Regulatory provisions also provide for special monthly 
pension in circumstances wherein a surviving spouse who is 
not in need of regular aid and attendance is deemed to be 
housebound.  These provisions, at 38 C.F.R. § 3.351(f) 
(1999), stipulate that the annual rate of death pension 
payable to a surviving spouse who does not qualify for an 
annual rate based on the need for regular aid and attendance 
shall be increased if the surviving spouse is permanently 
housebound by reason of disability.  The "permanently 
housebound" requirement is met when the surviving spouse is 
substantially confined to her home or immediate premises by 
reason of disability or disabilities which it is reasonably 
certain will remain throughout the surviving spouse's 
lifetime.  38 U.S.C.A § 1541(e); 38 C.F.R. § 3.351(f) (1999).

A review of the evidence shows that the appellant has 
significant proximal lower extremity weakness bilaterally, 
assessed as resolving Guillain-Barre Syndrome, with minimal 
degenerative changes in the lower thoracic spine, with 
abnormal uptake in the right shoulder, likely degenerative 
activity in the medial compartment of the left knee, and 
hypertrophic spurring in the lower lumbar spine.  In March 
1997, the veteran complained of pain in both knees with 
difficulty walking.  The diagnostic impression was that the 
appellant had moderate to severe degenerative arthritis of 
both knees, the right worse than the left.  A past history 
also included hypertension, arthritis, cataract, hiatal 
hernia, and subtotal thyroidectomy.  Other diagnosed 
disorders in 1996 and 1997 included hypothyroidism, 
peripheral vascular disease, hypercholesterolemia, 
hyperlipidemia, and fatigue. 

The Board has considered the appellant's statements 
pertaining to her physical limitations and need for 
assistance.  Lay statements describing the symptoms of a 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria. 

The evidence reflects that the appellant resides in her own 
home, has some difficulty with walking due to a bilateral 
knee problem, and complains of weakness or fatigue.  However, 
while the appellant has multiple health problems, the 
limitations do not prevent her from being able to care for 
her daily needs without the regular aid and attendance of 
another person, and her physical impairments do not render 
her unable to protect herself from the hazards and dangers 
incident to her daily environment.  She acknowledges that she 
can walk around her home, just not "very well," and that 
she can do household chores, just not as well as she had been 
able to do them.  While she states that she requires 
assistance to walk more than a few yards, in the same 
statement she qualifies this by saying that it is only on 
some days that she does not walk "very well."  The 
appellant herself admits that she does not meet the criteria 
for special monthly death pension benefits for the surviving 
spouse of the veteran based on the need for the regular aid 
and attendance of another person: "I concede that I do not 
meet the eligibility standards for A & A."  After a review 
of the record, the Board finds that the evidence does not 
show that the appellant has either physical or mental 
disabilities which require care or assistance of another 
individual on a regular basis to provide her daily needs or 
to protect her from hazards or dangers incident to her daily 
environment. 

The evidence does not show that the appellant is blind or 
that she is bedridden, and there is no indication that she is 
confined to her home or the immediate premises.  In this 
regard, the Board notes the appellant's own statement that 
she "seldom" leaves her home except for physicians' visits 
and "other necessities."  Upon consideration of this 
statement and the clinical evidence of record reflecting the 
nature of the appellant's physical disorders, along with the 
absence of medical statement indicating such restriction, the 
Board finds that the appellant is not  confined to her 
dwelling or immediate premises.  The clinical treatment 
records alone reflect that the appellant has undergone 
numerous visits to her private physician from 1995 to 1997 
for the stated conditions, as well as treatment for other 
minor physical conditions. 

Accordingly, it is the Board's judgment that the 
preponderance of the evidence does not establish that the 
appellant requires the regular aid and attendance of another 
person, or does it show that she is housebound as a result of 
her disabilities. Therefore, the Board concludes that 
additional death pension benefits for a surviving spouse 
based on the need for regular aid and attendance of another 
person or on account of being housebound are not warranted.

In arriving at this conclusion, the Board is not finding that 
the appellant is not disabled.  On the contrary, she has a 
number of physical disabilities that result in functional 
impairment.  However, the appellant is not blind, or nearly 
blind, is not institutionalized in a nursing home on account 
of physical or mental incapacity, and her disabilities do not 
render her unable to care for her daily needs without the 
regular aid and attendance of another person, or render her 
unable to protect herself from the hazards and dangers 
incident to her daily environment.  Under these 
circumstances, her appeal must be denied.


ORDER

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance of another 
person is denied.

Entitlement to special monthly pension for a surviving spouse 
by reason of being housebound is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

